Citation Nr: 1229633	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-00 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than July 26, 2007, for the grant of service connection for special monthly compensation (SMC) based upon the need for aid and attendance of another.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD), prior to June 19, 2008.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for an increased rating for his PTSD.  This rating decision also granted SMC based upon the Veteran's need for aid and attendance, effective July 26, 2007.

In July 2009, the Veteran testified at a Travel Board hearing before a member of the Board, who has since retired from the Board.  A transcript of that proceeding is of record.  The Board informed the Veteran that he had a right to another Board hearing in a March 2012 letter, but he eventually declined an additional hearing.

In August 2010, the Board issued a decision that denied the Veteran's claims.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In June 2011, the Court granted a Joint Motion for Remand (JMR) filed by the parties which requested that the portion of August 2010 decision that denied and earlier effective date for the grant of SMC and increased rating for PTSD prior to June 19, 2008 be vacated and remanded.  The appeal has now returned to the Board for further development.  

The issue of entitlement to an earlier effective date for the grant of SMC is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

For the period on appeal prior to June 19, 2008, the occupational and social impairment from the Veteran's PTSD has more nearly approximated total occupational and social impairment than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD for the period on appeal prior to June 19, 2008, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) in regard to these issues. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

It is important to note that if two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships..............................70 percent

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, a GAF score between 21 and 30 is indicative of behavior is considerably influenced by delusions or hallucinations or serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends); a GAF score between 31 and 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school); a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

By way of background, the Veteran was originally awarded service connection for PTSD in a July 2001 rating decision.  He was assigned a 30 percent rating, which was increased to 70 percent disabling in a December 2002 rating decision.  The Veteran filed his current request for an increase on July 26, 2007.  In a September 2011 rating decision, the Veteran was awarded a 100 percent rating for his PTSD, effect June 19, 2008.  Thus, the period on appeal is prior to June 19, 2008.  

Following his claim for increase, the Veteran was afforded a VA psychiatric examination in October 2007.  During the examination, the Veteran described chronic PTSD symptoms, and increased reexperiencing symptoms and nightmares.  He said these nightmares occurred three to four times monthly and are related to his service in the Republic of Vietnam.  The Veteran endorsed frequent intrusive thoughts about his in-service trauma, and indicated that his amputation is a constant reminder of the same.  He reported being "extremely upset" when hearing about the war in Iraq, and as a result, he avoids all news and discussions about the military.  He endorsed significant arousal symptoms including midnight awakenings with resultant anxiety, pacing, insecurity, and confusion.  He stated that these awakenings and symptoms are worse when it is very dark and/or a moonless night.  

The Veteran further advised that he has worsening difficulty with concentration and attention.  He endorsed increasing anxiety about crowds and public places that rises to a level of panic disorder with agoraphobia.  He also experiences panic attacks that cause heart palpitations, feelings of intense anxiety, and need to escape.  The Veteran stated that he has become highly avoidant, and now will rarely, if ever, leave the house alone, without his wife.  He states that he is unable to tolerate crowds and reports that he stays at home, works on his computer, and meditates.  He indicated that he used to be an avid fisherman, but now does not go out at all because he feels uncomfortable leaving the house.  The Veteran further indicated that he experiences depression, irritability, and low stress tolerance.  

The Veteran remains married and has an "overly dependent" relationship with his wife.  His daughter and grandson live with them, but they are unable to leave the grandchild alone with him because of his nervousness.  He retired from his job five years prior, and has not worked since.  Treatment history revealed continued visits with his psychiatrist, and treatment with medication.  

Mental status examination revealed that the Veteran's affect was tense and anxious.  His mood was noted as depressed, and the Veteran himself related that he is very depressed.  His thought process was logical and organized, and there was no evidence of a thought disorder.  He denied hallucinations or delusions, but reported suicidal thoughts all the time.  He stated that he would not hurt himself due to concerns regarding his wife and his commitment to her.  Although the Veteran's cognition was not formally examined, the examiner found that it is grossly intact with concentration and attention difficulties.  His insight and judgment were good.  The examiner diagnosed the Veteran as having PTSD, major depressive disorder, and panic disorder with agoraphobia.  He was assigned a current GAF for 45 to 50.  

In summary, the examiner indicated that the Veteran's depressive symptoms, chronic suicidal thoughts, and anxiety had worsened since previous examinations.  He indicated that the Veteran has severe agoraphobia that was curiously not listed in his treatment records.  The examiner indicated that the Veteran's symptoms have caused significant social impairment inasmuch as the Veteran is isolated and cannot leave home alone.  He opined that the Veteran present condition causes him to be unemployable.  

In a November 2007 letter from the Veteran's treating psychiatrist, he indicated that the Veteran's PTSD symptoms have increased.  Specifically, he noted that the Veteran has become more anxious and depressed, and "[t]o keep him safe some one [sic] needs to be with him all the time to supervised [sic] him."  

In a January 2008 letter from the Veteran's treating psychotherapist, she indicated that the Veteran's most significant period of suicidality, PTSD, depression, and anxiety began around the time he started seeking treatment with her (November 2007).  She noted he had increasing nightmares, flashbacks, startle responses, depression, and suicidal thoughts.  Following emergency therapy sessions, the Veteran's wife had to take a month off of work to avoid the Veteran going to an inpatient hospital setting.  This psychotherapist opined that the Veteran's is severely impaired in nearly all areas of his life.  He feels most comfortable at home with his family as support.  She reiterated her opinion in a June 2008 letter.  

A review of private and VA treatment records show continued treatment for severe PTSD, and its associated symptomatology.  The Veteran continues to undergo therapy and is also treated with medication through the VA Medical Center.  The evidence shows that since 2007, the Veteran has been hospitalized numerous times due to his PTSD symptoms, and has been accorded temporary total ratings for some of those periods of hospitalizations.  

Upon careful review of the evidence of record, the Board finds that the Veteran is entitled to a 100 percent disability rating for PTSD for the period on appeal prior to June 19, 2008.  In this regard, the Board notes that prior to June 19, 2008, the VA examiner reported that the Veteran's symptoms increased significantly since his last VA examination.  He specifically noted that the Veteran had increased anxiety, severe agoraphobia, and would only leave the house if his wife accompanied him.  He described a positive relationship with his wife, but described no other social relationships, social activities, or leisurely pursuits other than taking care of his pets.  The examiner opined that the Veteran's PTSD symptoms rendered him unemployable.  In addition, letters from the Veteran's treating psychotherapist noted that the Veteran is "severely impaired" in all areas of his life and has continued to have increasing PTSD symptomatology.  Therefore, the Board finds that these symptoms are appropriately attributed to the Veteran's psychiatric disabilities, contributing to his inability to obtain and maintain gainful employment.  In combination, the Veteran's symptoms during the period of the claim prior to June 19, 2008, produced impairment that more nearly approximates total occupational and social impairment than deficiencies in most areas. 

The Board acknowledges that the results of the VA examinations and the symptoms described in the mental health treatment notes do not indicate that the Veteran experiences all of the symptoms associated with a 100 percent disability rating for PTSD for the period specified above.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is total occupational and social impairment is sufficient to warrant a 100 percent disability rating for the period on appeal prior to June 19, 2008, even though all the specific symptoms listed for a 100 percent rating are not manifested.


ORDER

A 100 percent rating for PTSD is awarded for the period on appeal prior to June 19, 2008.  


REMAND

In light of the findings of the June 2011 Joint Motion, the Board finds that the Veteran's claim for an effective date earlier than July 26, 2007, for the grant of SMC must be remanded for further development.  

As noted in the JMR, the Board did not consider two documents that could have been interpreted as a request for SMC-one in July 2002 and a follow-up letter in September 2002.  Indeed, there is a letter dated in July 2002 from a Veterans Service Officer requesting that the Veteran be considered for SMC.  

In 2002, the Veteran was in receipt of service connection for right above the arm amputation (80 percent); PTSD (70 percent); carpal tunnel syndrome left wrist (40 percent); diabetes mellitus (20 percent); residuals of a post-operative infection of the left iliac crest (10 percent); peripheral neuropathy, right lower extremity (10 percent); peripheral neuropathy, left lower extremity (10 percent); and residuals of pneumothorax (0 percent).  


The Veteran was afforded an aid and attendance VA examination in October 2007, and was subsequently awarded SMC, effective July 26, 2007.  The Board finds, however, that the medical evidence of record is insufficient in which to decide the Veteran's claim for entitlement to SMC prior to July 26, 2007.  Namely, the Veteran is shown to have requested SMC as early as July 2002, but the evidence of record is not clear as to whether the Veteran's service-connected disabilities render him so helpless as to require the aid and attendance of another person on a daily basis.  Thus, the Board finds that the Veteran's claim should be remanded for a VA records review with opinion(s) as to whether the Veteran's service-connected disabilities rendered him in need of the daily aid and attendance of another at any time between July 2002 and July 2007.  

Also of record, is a January 2004 Social Security Administration (SSA) decision awarding SSA disability benefits as of August 30, 2002 based upon his PTSD.  The August 2010 Board decision specifically indicated that retrieval of the SSA records was unnecessary because any documents possessed by the SSA would predate the period on appeal.  After the JMR, however, the Board finds that these records could indeed be relevant-especially considering that a claim for SMC was received in July 2002.  

Where there is actual notice to VA that the Veteran is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon. Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The RO or the AMC should thus obtain these SSA records.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Then, the Veteran's claims file should be forwarded to a VA examiner(s) with sufficient expertise to determine the Veteran's level of impairment for his service-connected right above the elbow amputation, PTSD, carpal tunnel syndrome of the left wrist, diabetes mellitus, left iliac crest disability, peripheral neuropathy of the bilateral lower extremities, and residuals of pneumothorax between the time of his July 2002 claim and his July 2007 award of SMC.  The claims files must be made available to and reviewed by the examiner(s).  

Based on the examination results and the review of the record, an appropriate examiner should provide an opinion as to whether the Veteran's service-connected disabilities are sufficient by themselves to render him so helpless as to require the aid and attendance of another person on a regular basis at any time from the July 2002 claim to July 26, 2007.  If so, specify the timeframes.  

The supporting rationale for all opinions expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the Veteran's claim of entitlement to an effective date prior to July 26, 2007, for the grant of SMC benefits.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


